The plaintiff brought suit to recover damages for personal injury alleged to have been caused by the negligence of the Blackwood Lumber Company and Roy Michael, its foreman and superintendent. The Lumber Company filed a petition for removal to the District Court of the United States for the Western District of North Carolina on the ground of fraudulent misjoinder of parties defendant. The clerk denied the petition and on appeal to the Superior Court his order was affirmed. The petitioner excepted and appealed.
We affirm the judgment of the Superior Court on the authority of Crispv. Fibre Co., 193 N.C. 77, and Givens v. Mfg. Co., 196 N.C. 377.
Affirmed.